NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

IVIN MOOD,                                      No. 18-55184

                Plaintiff-Appellant,            D.C. No. 8:15-cv-01154-SVW-KK

 v.
                                                MEMORANDUM*
CITY OF COSTA MESA, a municipal
entity, in its official capacity; CITY OF
NEWPORT BEACH, co-defendant
municipality, in its official capacity,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ivin Mood appeals pro se from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging constitutional claims related to his detentions and

arrests by officers of the City of Costa Mesa and the City of Newport Beach. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Starla Rollins v.

Cmty. Hosp. of San Bernardino, 839 F.3d 1181, 1185 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment because Mood failed

to raise a genuine dispute of material fact as to whether a policy or custom of Costa

Mesa or Newport Beach caused him to suffer constitutional injuries. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (municipal liability under § 1983

requires execution of policy or custom that inflicts plaintiff’s constitutional injury);

Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom

may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has

become a traditional method of carrying out policy.”).

      The district court did not abuse its discretion by denying Mood’s ex parte

motion for an extension to conduct discovery because Mood failed to show how

allowing additional discovery would have precluded summary judgment. See

Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006)

(setting forth standard of review and requiring movant to “identify by affidavit the

specific facts that further discovery would reveal, and explain why those facts

would preclude summary judgment”).

      We do not consider matters not distinctly raised and argued in the opening

brief, or arguments and allegations raised for the first time on appeal. See Padgett


                                           2                                     18-55184
v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3          18-55184